DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: applicant is required to provide proper antecedent basis for “three vertical marker lines…and the step of assessing includes attempting to extend each severed coronary artery to the equatorial marker line between two of the three vertical marker lines” (claims 5, 13, 19) and “the step of determining the diameter of the aortic valve annulus includes inserting the heart valve sizer of a first sizing tool into the aortic valve annulus, removing the first sizing tool, and performing the steps of advancing and determining using a second sizing tool” (claim 6).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 1 of claim 6 recites “the heart valve sizer has a diameter” thus indicating the heart valve sizer is the same heart valve sizer recited in independent claim 1. However, lines 2-4 recite that “the step of determining the diameter of the aortic valve annulus includes inserting the heart valve sizer of a first sizing tool into the aortic valve annulus.” Independent claim 1 already defines a “sizing tool” and recites “determining the diameter of the aortic valve annulus by inserting the heart valve sizer into the aortic valve annulus.” Since it is unclear as to whether the first sizing tool recited in claim 6 is the same sizing tool recited in claim 1, and in turn, whether the heart valve sizer recited in claim 6 is the same heart valve sizer recited in claim 1, the limitation is rendered indefinite. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,537,430. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been anticipated by the patent claims. Specifically, the patent claims also recite obtaining a sizing tool (claims 1, 8, 15), accessing the patient’s heart (claims 1, 8, 15), severing the two coronary arteries from the patient's ascending aorta (claims 1, 8, 15), resecting a section of the ascending aorta from a location adjacent to the aortic valve annulus to leave a remaining portion (claims 1, 8, 15), retracting the conduit graft replica to a first position proximally away from the heart valve sizer on the sizing tool and securing the conduit graft replica in the first position (spacing step in claims 2, 8, 16 and locking mechanism for the fixing the position in claim 9), advancing the heart valve sizer of the sizing tool to the aortic valve annulus (claims 1, 8, 15), determining the diameter of the aortic valve annulus by inserting the heart valve sizer into the aortic valve annulus (claims 1, 8, 15), advancing the conduit graft replica from the first position and into a second position in contact with the heart valve sizer (sliding step in claims 8, 12), and assessing whether the severed coronary arteries are long enough to reach the outwardly-bulged portion of the conduit graft replica (claims 1, 8, 15), wherein the heart valve sizer has a distal cylindrical portion and a proximal undulating flange with three peaks and three valleys around the heart -19-SSHVC-6729US04FILED VIA EFS ON JANUARY 13, 2020valve sizer axis and the step of determining the diameter of the aortic valve annulus includes rotating the heart valve sizer to align the peaks and valleys of the undulating flange with peaks and valleys of the aortic valve annulus (claims 11, 18), the conduit graft replica has a distal face that has an undulating shape around the conduit graft replica axis that mates with the proximal undulating flange of the heart valve sizer and the step of assessing includes first sliding the conduit graft replica into contact with the heart valve sizer and rotating the conduit graft replica to ensure the distal face thereof mates with the proximal face of the heart valve sizer (claims 12, 17), the outwardly-bulged portion of the conduit graft replica has at least one target marker indicating a location where one of the coronary arteries would attach to the outwardly-bulged distal region of the conduit graft once implanted (claims 4, 13), the outwardly-bulged portion of the conduit graft replica has three vertical marker lines and an equatorial marker line and the step of assessing includes attempting to extend each severed coronary artery to the equatorial marker line between two of the three vertical marker lines (claims 5, 14, 20), the heart valve sizer has a diameter that corresponds to a labeled size of the prosthetic heart valve and the step of determining the diameter of the aortic valve annulus includes inserting the heart valve sizer of a first sizing tool into the aortic valve annulus, removing the first sizing tool, and performing the steps of advancing and determining using a second sizing tool (claim 7), the steps of adding a tubular coronary extension segment to either of the severed coronary arteries that are not long enough to reach the outwardly-bulged portion of the conduit graft replica (claims 1, 8, and 15), preparing the composite valved conduit for implant (claims 1, 8, and 15), -20-SSHVC-6729US04FILED VIA EFS ON JANUARY 13, 2020attaching the composite valved conduit between the aortic valve annulus and the remaining portion of the ascending aorta (claims 1, 8, and 15), and forming anastomotic connections between the coronary arteries and the outwardly-bulged portion of the conduit graft (claims 1, 8, and 15), wherein the conduit graft replica has markers around the axis thereof indicating locations where the coronary arteries would attach to the conduit graft once implanted and the step of rotating the conduit graft replica also orients the markers on the conduit graft replica to locations where the coronary arteries would attach to the conduit graft once implanted (claims 13, 19).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 2, 2022